 PROB 12C                                                                            Report Date: October 4, 2019
(6/16)

                                       United States District Court                              FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                        Oct 04, 2019
                                        Eastern District of Washington
                                                                                            SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Michael Ray Gonzales                       Case Number: 0980 2:14CR00004-RMP-1
 Address of Offender:                         Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: June 4, 2014
 Original Offense:         Failure to Register, 18 U.S.C. § 2250(a)
 Original Sentence:        Prison - 15 months                 Type of Supervision: Supervised Release
                           TSR - 60 months

 Revocation Sentence       Prison - time served
 (December 16, 2016)       TSR - expires January 15, 2020
 Asst. U.S. Attorney:      Matthew F. Duggan                  Date Supervision Commenced: January 16, 2015
 Defense Attorney:         Federal Defender’s Office          Date Supervision Expires: January 15, 2020


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 09/17/2019 and 09/26/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Special Condition #9: You shall abstain from the use of illegal controlled substances and
                        shall submit to urinalysis testing and sweat patch testing, as directed by the supervising
                        officer, but no more than 6 tests per month, in order to confirm continued abstinence from
                        these substances.

                        Supporting Evidence: Mr. Gonzales is alleged to have violated his conditions of
                        supervision by failing to appear for random urinalysis testing at Pioneer Human Services on
                        October 2, 2019.

                        In addition, Mr. Gonzales reported to the U.S. Probation Office on October 3, 2019, and
                        provided a random urinalysis test that was presumptive positive for methamphetamine. He
                        signed a drug use admission form admitting to using methamphetamine on October 1, 2019.

                        On January 14, 2014, Mr. Gonzales signed his conditions of supervised release
                        acknowledging an understanding of his conditions of supervised released. Specifically, he
Prob12C
Re: Gonzales, Michael Ray
October 4, 2019
Page 2

                       was made aware to submit to urinalysis testing as directed and to not consume illegal
                       controlled substances.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      10/04/2019
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer
                                                                                       10/4/2019

                                                                              Date
